Case 8:19-cv-01528-JVS-DFM Document 149 Filed 02/09/21 Page 1 of 2 Page ID #:3343


   1
   2
   3
   4
   5
   6
   7
   8
                        UNITED STATES DISTRICT COURT
   9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION
  10
        HONEY BAKED HAM INC.,                  CASE NO.: 8:19-cv-01528-JVS (DFMx)
  11
                  Plaintiff & Counterclaim-    ORDER APPROVING
  12              Defendant,                   STIPULATION ON EXTENDING
                                               DISCOVERY SCHEDULE
  13         v.
  14                                           Judge: Hon. James v. Selna
        HONEY BAKED HAM COMPANY                Courtroom: 10C
        LLC, et al.,
  15
                                               Second Amended Complaint filed:
                  Defendants &                                   September 18, 2020
  16              Counterclaim-Plaintiffs.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                           ORDER APPROVING STIPULATION ON EXTENDING DISCOVERY SCHEDULE
Case 8:19-cv-01528-JVS-DFM Document 149 Filed 02/09/21 Page 2 of 2 Page ID #:3344


   1          The Court having reviewed and approved the parties’ stipulation regarding
   2    the discovery schedule approves the parties’ request for extension of deadlines. It is
   3    hereby ORDERED that the following dates be adopted.
   4                 Close of fact discovery:         May 21, 2021
   5                 Opening expert disclosures:      May 28, 2021
   6                 Rebuttal expert disclosures:     July 2, 2021
   7                 Close of expert discovery:       August 9, 2021
   8                 Last day to file motions (except motions in limine): August 23, 2021
   9                 Last day for hearing motions: September 20, 2021
  10                 Deadline for serving motions in limine: September 20, 2021
  11    Any deadlines not listed will remain unchanged from those set forth in the Court’s
  12    July 16, 2020 Order re: Scheduling Dates (Doc. 114).
  13
  14    IT IS SO ORDERED this 9th day of February, 2021.
  15
  16
  17
                                                      Hon. James V. Selna
  18                                                  United States District Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                               ORDER APPROVING STIPULATION ON EXTENDING DISCOVERY SCHEDULE
